Citation Nr: 1502126	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right-sided hemiparesis.  

2.  Entitlement to service connection for a balance disorder.  

3.  Entitlement to service connection for swollen lower limbs.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for a neurogenic bladder.  

7.  Entitlement to a rating in excess of 10 percent for residuals of a head injury with right-sided headaches.  

8.  Entitlement to a rating in excess of 20 percent for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney at Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  

A July 2012 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU).  Accordingly, it will not be addressed herein.  

The issues of service connection for swollen lower limbs, a neck disability, a back disability, a neurogenic bladder, and an increased rating for a seizure disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right-sided hemiparesis is due to her service-connected headaches.  

2.  The Veteran's balance disorder is due to her service-connected headaches.  

3.  The Veteran's headaches are characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Service connection for right-sided hemiparesis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  Service connection for a balance disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

3.  Throughout the appeal, e criteria for a 50 percent rating, and no higher, for residuals of a head injury with right-sided headaches, have been met.  38 U.S.C.A. § 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the increased rating claim for residuals of a head injury, the notice requirements were accomplished in February 2009 and June 2010 letters.  The February 2009 letter was provided before the March 2010 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board thus finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records have been obtained.  She has not indicated there are any additional records that VA should seek to obtain on her behalf.  She has not been afforded a VA examination regarding her increased rating claim.  The most recent examination regarding her headache disorder was May 2007.  Due to various complications, including sending notice to the wrong address and the Veteran being unable to attend examinations where the facility has fluorescent lighting because such is detrimental to her well-being (i.e., triggers seizures), no VA examination was provided to the Veteran during the appeal period.  Nonetheless, as this decision grants the maximum 50 percent schedular rating based on the Veteran's statements and the prior VA examination, the Board finds that an examination is not required prior to adjudication of her claim.  

As the Veteran has not identified any additional evidence pertinent to her claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

B. Legal Criteria, Factual Background, and Analysis

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran has complaints of right-sided hemiparesis and balance problems.  Her service treatment records reflect that on March 2, 1992, while brushing her teeth, a medicine cabinet fell out of the wall and hit her on the back of her head on the right side.  Following the injury, the Veteran complained of right-sided weakness, to include as associated with her service-connected headaches.  See, e.g., January 1993 Medical Board report; May 1995 Temporary Disability Retirement List examination report.  

The Board finds that the Veteran's reports of experiencing right-sided weakness and balance problems in service, and of ongoing symptoms thereafter, are competent based on her ability to observe those symptoms with her own senses, and credible based on her consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds particularly significant that the Veteran's service treatment records show complaints of right-sided weakness following the in-service injury, as well as a finding within two years after her separation from service that her right-sided weakness was secondary to her posttraumatic migraine headaches.  See, e.g., May 1995 Temporary Disability Retirement List examination report.  Moreover, she has related that her balance problems are secondary to her service-connected headaches, and has received treatment to resolve her balance complaints.  See May 2007 neurological VA examination report; see also May 2007 aid and attendance and housebound VA examination report.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right-sided hemiparesis and balance disorder are related to her service, to include her service-connected headaches.  38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2009).  

Increased Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, an August 1994 rating decision granted service connection for residuals of a head injury with recurrent headaches, rated 10 percent, effective October 1, 1993.  The instant claim was received on February 3, 2009.  

The Veteran's headaches are rated 10 percent, under Diagnostic Codes 8045-8100, for residuals of traumatic brain injury and headaches.  

Under Diagnostic Code 8100, migraines resulting in characteristic prostrating attacks occurring on average once in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted throughout the appeal period.  The record shows that the Veteran has chronic daily headaches, as well as severe headaches five times per month, lasting three to five days, for which she takes medication.  She has also reported that her headaches are associated with nausea, photophobia, phonophobia, dizziness, blurred vision and occasional balance problems.  See May 2007 VA neurological examination report.  Based on the foregoing, and given the use of medication for relief of headache pain, the Board finds that the Veteran's headaches more nearly approximate frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's headaches, such as prostrating and prolonged attacks for her headaches.  The rating criteria are therefore adequate to evaluate her disability, and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for right-sided hemiparesis is granted.   

Service connection for a balance disorder is granted.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, a 50 percent rating for residuals of a head injury with right-sided headaches throughout the appeal period is granted.  


REMAND

Regarding the claims for service connection for swollen lower limbs, a neck disability, a back disability, a neurogenic bladder, and an increased rating for a seizure disorder, the Board finds that additional development is necessary prior to adjudication of the claims.  

As noted above, the Veteran's service treatment records reflect that on March 2, 1992, while brushing her teeth, a medicine cabinet fell out of the wall and hit her on the back of her head on the right side.  The record also reflects that in 1997, the Veteran suffered injuries in a motor vehicle accident in which her vehicle was rear-ended by a pickup truck.  See June 2011 The Neuroscience Center report.  She suffered additional injuries in another motor vehicle accident in September 2009.  See August 2011 Somerset Orthopedic Associates report.  The Veteran contends that her claims for service connection are related to the in-service injury, and/or her service-connected disabilities, and not due to the intercurrent injuries in 1997 and 2009.  In this regard, the Board notes that February 1993 x-rays of the thoracolumbar spine revealed minimal osteophyte formation in the lower thoracic spine compatible with early degenerative changes.  

The RO attempted to provide the Veteran a VA examination to determine the nature, etiology, and current severity of her various disabilities.  She failed to report for VA examinations scheduled in April 2009.  However, it was determined in November 2009 that the notice of the examinations was sent to an incorrect address.  She was then scheduled for VA examinations in January 2010.  She indicated she was unable to attend because the facility had fluorescent lighting throughout it, which triggers her seizures, and because she requires an escort.  See August 2007 VA treatment record (noting seizure in VA medical facility resolved once moved outside away from fluorescent lighting).  Her only escort at that time was her father who was undergoing extensive cardiac treatment, and it was requested that she contact the RO when she was available.  In June 2010, various attempts to contact the Veteran were attempted in which voice mail messages were left on her phone.  In November 2010 correspondence, the Veteran indicated that she was unable to attend a VA examination scheduled later that month because of her seizure disorder and sensitivity to fluorescent lighting, as well as that she has always called to cancel any examination appointments but the facility continues to list her as a "no-show."  Hence, the Veteran has not been afforded a VA examination regarding her disabilities.  Based on the foregoing, the Board finds that the Veteran had good cause to fail to report to the examinations during the appeal period and that VA must they tailor their assistance to the peculiar circumstances her case.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that she has received for her disabilities and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any and all outstanding VA and private treatment records related to her swollen lower limbs, neck disability, back disability, neurogenic bladder, and seizure disorder.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.  

2. After all pertinent evidence has been associated with the claims file, afford the Veteran a new VA examination to determine the current nature, extent, and etiology of any current swollen lower limbs, neck disability, back disability, and neurogenic bladder.  It is requested that the VA examination be conducted at a VA medical facility where there are no fluorescent lights (or outside the facility if possible) as such is detrimental to the Veteran's health.  In the event the RO is not capable of providing such an examination, it is requested that the appropriate Disability Benefits Questionnaires (DBQs) be made available to her private physician for conduction of the appropriate examination.  The Veteran must be advised that her failure to report for the examinations may result in the denial of her claims.  

The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner is requested to opine as to whether it is at least as likely as not that any diagnosed swollen lower limbs, neck disability, back disability, and neurogenic bladder are related to or had their onset in service, and in particular to her in-service head injury in March 1992 (versus an intercurrent injury resulting from the 1997 and/or 2009 motor vehicle accidents).  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current swollen lower limbs, neck disability, back disability, and neurogenic bladder were caused or aggravated by her service-connected disabilities.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A complete rationale for any opinion advanced must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3. Provide the Veteran an appropriate VA examination to determine the current severity of the Veteran's service connected seizure disorder.  It is requested that the VA examination be conducted at a VA medical facility where there are no fluorescent lights.  

If possible, the examination should be conducted during daylight without the benefit of fluorescent light or outside the facility if possible so that the conditions of the examination are not detrimental to the Veteran's health.  

In the event the RO is not capable of providing such an examination, it is requested that the appropriate Disability Benefits Questionnaire (DBQ) be made available to her private physician for conduction of the appropriate examination.  The Veteran must be advised that her failure to report for the examinations may result in the denial of her claim.  

The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner is asked to specifically answer the frequency with which the Veteran has experienced major seizures over the past year and during the appeal period.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  

A complete rationale for any opinion advanced must be provided.  

4. Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


